

116 S1179 IS: Arctic Policy Act of 2019
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1179IN THE SENATE OF THE UNITED STATESApril 11, 2019Ms. Murkowski (for herself, Mr. Schatz, and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Arctic Research and Policy Act of 1984 to modify the membership of the Arctic Research
			 Commission, to establish an Arctic Executive Steering Committee, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Arctic Policy Act of 2019.
 2.Membership of Arctic Research CommissionSection 103 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4102) is amended by striking subsection (b) and inserting the following:
			
				(b)Membership
 (1)Appointed membersThe Commission shall be comprised of 9 members, to be appointed by the President, of whom— (A)4 shall be appointed from among individuals from academic or other research institutions with expertise in areas of research relating to the Arctic, including the physical, biological, health, environmental, social, and behavioral sciences;
 (B)3 shall be appointed from among indigenous residents of the Arctic who are representative of the needs and interests of Arctic residents; and
 (C)2 shall be appointed from among individuals familiar with the Arctic who are representative of the needs and interests of private industry undertaking resource development in the Arctic.
 (2)ChairpersonThe President shall designate 1 of the members of the Commission appointed under paragraph (1) to be chairperson of the Commission.
 (3)Ex officio memberThe Director of the National Science Foundation shall serve as a nonvoting, ex officio member of the Commission..
		3.Arctic Executive Steering Committee
 (a)DefinitionsIn this section: (1)Advisory CommitteeThe term Advisory Committee means the Arctic Advisory Committee established under subsection (c)(1).
 (2)Advisory GroupThe term Advisory Group means the Bering Sea Regional Tribal Advisory Group established under subsection (b)(6)(A). (3)AgencyThe term agency has the meaning given the term in section 551 of title 5, United States Code.
 (4)StateThe term State means the State of Alaska. (5)Steering CommitteeThe term Steering Committee means the Arctic Executive Steering Committee established by subsection (b)(1).
				(b)Steering Committee
 (1)EstablishmentThere is established a steering committee, to be known as the Arctic Executive Steering Committee— (A)to provide guidance to agencies with respect to Arctic issues;
 (B)to enhance coordination of Federal Arctic policies across agencies; and (C)to collaborate with State, local, and Alaska Native Tribal governments and similar Alaska Native organizations, academic and research institutions, and the private and nonprofit sectors, as appropriate, with respect to Arctic issues.
 (2)MembershipThe Steering Committee shall be comprised of— (A)the Secretary of Homeland Security;
 (B)the heads of each of— (i)the Office of Science and Technology Policy;
 (ii)the Council on Environmental Quality;
 (iii)the Domestic Policy Council; (iv)the National Economic Council;
 (v)the Council of Economic Advisers; and (vi)the National Security Council;
 (C)the Executive Officer of the Steering Committee, who shall be designated by the Chair of the Steering Committee; and
 (D)a senior official holding the rank of Deputy Secretary or higher (or an equivalent officer) from each of—
 (i)the Department of Agriculture; (ii)the Department of Commerce;
 (iii)the Department of Defense; (iv)the Department of Energy;
 (v)the Department of Health and Human Services; (vi)the Department of the Interior;
 (vii)the Department of Justice; (viii)the Department of Labor;
 (ix)the Department of State; (x)the Department of Transportation;
 (xi)the Office of the Director of National Intelligence;
 (xii)the Environmental Protection Agency; (xiii)the National Aeronautics and Space Administration;
 (xiv)the National Science Foundation; (xv)the Arctic Research Commission;
 (xvi)the Office of Management and Budget; and (xvii)such other agencies or offices as the Chair of the Steering Committee determines to be appropriate.
						(3)Administration
 (A)ChairThe Secretary of Homeland Security shall be the Chair of the Steering Committee.
 (B)Vice chairThe Director of the Office of Science and Technology Policy shall be the Vice Chair of the Steering Committee.
 (C)MeetingsUnder the leadership of the Chair of the Steering Committee, the Steering Committee shall meet quarterly or, as the Chair of the Steering Committee determines to be appropriate, more frequently—
 (i)to shape priorities for the Steering Committee; (ii)to establish the strategic direction of the Steering Committee;
 (iii)to oversee implementation of activities of the Steering Committee; and (iv)to ensure coordination of Federal activities in the Arctic.
 (D)CoordinationThe Steering Committee shall coordinate activities of the Steering Committee with activities of existing working groups established by law or Executive order.
 (E)Subcommittees and working groupsAs appropriate, the Chair of the Steering Committee may establish subcommittees and working groups, consisting of representatives from relevant agencies—
 (i)to focus on specific key issues under the jurisdiction of the Steering Committee; and
 (ii)to assist in carrying out the responsibilities of the Steering Committee. (F)Administrative support (i)In generalAgencies shall provide administrative support and additional resources, as appropriate, to support the participation of the agencies in the Steering Committee, to the extent permitted by law and using existing appropriations.
 (ii)ExpensesEach agency shall be responsible for the expenses of the agency in supporting the participation of the agency in the Steering Committee and any subcommittees or working groups established under subparagraph (E).
 (G)Point of contactEach member of the Steering Committee shall provide to the Executive Officer of the Steering Committee the name of a representative designated by the member to serve as a point of contact for the member, who shall be responsible for—
 (i)coordinating efforts with interagency partners; (ii)collaborating with State, local, and Alaska Native Tribal governments and similar Alaska Native organizations; and
 (iii)assisting in carrying out any functions and duties assigned by the Steering Committee.
 (4)ResponsibilitiesThe Steering Committee shall— (A)examine the policies of the United States with respect to the Arctic to identify policy areas that need to be updated or revised;
 (B)provide guidance to agencies on ways to increase the participation in, consultation with, and coordination of Federal Arctic programs with individuals who live in the Arctic; and
 (C)provide guidance to agencies on ways in which Arctic programs could be structured so as to be better coordinated and most effective.
 (5)Duties of the Executive OfficerThe Executive Officer of the Steering Committee shall— (A)be responsible for facilitating interagency coordination efforts with respect to implementing the guidance and strategic priorities developed by the Steering Committee; and
 (B)coordinate with the Chair of the Steering Committee to provide regular reports to the Steering Committee on agency implementation and planning efforts for the Arctic region.
					(6)Engagement with the State of Alaska and Alaska Native Tribal governments
 (A)Bering Sea Regional Tribal Advisory GroupNot later than 180 days after the date of enactment of this Act, the Steering Committee shall establish an advisory group, to be known as the Bering Sea Regional Tribal Advisory Group, comprised of regional elected officials representing Alaska Native Tribal governments for the purpose of providing input and recommendations to the Steering Committee on activities, regulations, guidance, the incorporation of traditional knowledge, or policies that may affect actions or conditions in the northern Bering Sea and the Bering Strait region, with attention given to the rights, needs, and knowledge of Alaska Native Tribes.
 (B)Additional advisory groupsThe Steering Committee, as appropriate, shall establish regional Tribal advisory groups to provide the Steering Committee with input and recommendations on a specific issue or additional regions of the Arctic.
 (C)CoordinationThe Steering Committee shall develop a process to improve coordination and the sharing of information and knowledge, including traditional knowledge, among Federal, State, local, and Alaska Native Tribal governments and similar Alaska Native organizations, and private-sector and nonprofit-sector groups on Arctic issues.
 (D)Point of contactThe Steering Committee shall identify an appropriate Federal entity to be the point of contact for Arctic matters for State, local, and Alaska Native Tribal governments and similar Alaska Native organizations.
					(c)Arctic Advisory Committee
 (1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Steering Committee shall establish an advisory committee, to be known as the Arctic Advisory Committee.
 (2)MembershipThe Advisory Committee shall be comprised of 13 members— (A)who are appointed by the Chair of the Steering Committee;
 (B)who have sufficient experience and expertise in the Arctic region; and (C)of whom—
 (i)1 shall be from the Arctic Slope; (ii)1 shall be from the North West Arctic;
 (iii)1 shall be from Norton Sound; (iv)1 shall be from the Interior;
 (v)1 shall be from Yukon-Kus­ko­kwim; (vi)1 shall be from Bristol Bay;
 (vii)1 shall be from the Aleutian Islands; (viii)1 shall be from the Pribilof Islands;
 (ix)at least 2 may be from outside of the State; and (x)3 may be at-large members.
 (3)ChairThe Chair of the Advisory Committee shall be selected from among the members of the Advisory Committee.
 (4)MissionThe mission of the Advisory Committee is to advise the Chair of the Steering Committee and members of the Steering Committee on Federal Arctic policies, including existing Arctic policies and Arctic policies that are under consideration.
 (5)Applicability of Federal Advisory Committee ActExcept as otherwise provided in this subsection, the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Advisory Committee.
 (6)DurationThe Advisory Committee shall continue to operate during any period in which the Steering Committee is in existence.
 (d)EffectNothing in this section impairs or otherwise affects— (1)the authority granted by law to an executive department, agency, or the head of an executive department or agency; or
 (2)the functions of the Director of the Office of Management and Budget with respect to budgetary, administrative, or legislative proposals.